Detailed Action
The following is a second non-final rejection made in response to amendments and remarks received on July 1st 2022. The Applicant has amended the claims in order to place them in condition for allowance based on what was indicated as allowable subject matter in the previous office action. In that action, the Examiner indicated that previous claim 26 (now cancelled) cited allowable subject matter. On closer inspection, this claim should not have been indicated as allowable as the prior art specifically teaches this limitation. To remedy this, a second non-final rejection is being provided to clarify the record.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 16, 18-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 4,221,066 (hereinafter referred to in this section as “WILDEY FIREARMS COMPANY”, “WILDEY”, “WFC” or simply as “the reference”).
Regarding claim 15, Wildey teaches a grip for a shooting device comprising: a first body portion (via handle 12) configured for attachment to the shooting device (see Fig. 3); a resilient member (15) attached to the first body portion, the first body portion supporting the resilient member (as shown in Fig. 2); and a second body portion (14) attached to the resilient member, the resilient member supporting the second body portion (see Fig. 6), 
the second body portion comprising a cavity (42), a portion of the resilient member oriented in the cavity (see Fig. 4),
 the second body portion moveable with respect to the first body portion between first and second positions (grip panels 14 are slidably received onto the handle portion of a pistol frame and are releasably retained, see abstract; the first position is considered to be the detached position shown in Fig. 5 and the second position is considered to be the attached position shown in Figs. 2 and 6).
Regarding claim 16, Wildey the second body portion comprising a contacting surface arranged to contact a user's palm (Fig. 1 illustrates that the outer surface of the grip panel is externally exposed such that a user’s palm necessarily contacts it during normal use).
Regarding claim 18, Wildey teaches that the resilient member comprises a flat spring (see abstract and Figs. 7-8).
Regarding claim 19, Wildey teaches a stop (via end surface 40 and/or inner surface 35) arranged to limit travel of the second body portion at the second position.
Regarding claims 20-22, Wildey teaches the resilient member contacting the stop and comprising a portion that does not contact the stop in the first position (as shown in Fig 5, the flat spring contacts the inner surface 35 and includes a terminal end that does not contact the inner surface when in the unattached first position) and contacts the stop in the second position (Fig. 6 shows that the terminal end comes into contact with the inner surface when in the attached second position).
Regarding claim 23, Wildey teaches that the grip is attached to a shooting device comprising a forward shooting vector, wherein applying a force in the direction of the shooting vector to the second body portion will move the second body portion with respect to the first body portion (applying a force against the retaining spring holding the grip panel will release it and thereby move the second body with respect to the first, as claimed).
Regarding claim 24, Wildey teaches a structural equivalent to “the resilient member comprising a composite material comprising reinforcing fibers” through its flat spring 15.1

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 4,221,066 (hereinafter referred to in this section as “WILDEY FIREARMS COMPANY”, “WILDEY”, “WFC” or simply as “the reference”), as applied above, further in view of the American Legend Grip produced by Pachmayr (hereinafter referred to as “PACHMAYR”; included with this correspondence is a product page published on Amazon.com; the page indicates that the product has been available since February 28th 2009).
Regarding claim 17, Wildey teaches a grip having an interchangeable second body portion with a contacting surface, but fails to expressly teach that the contacting surface comprises “a valley.”
While Wildey does not necessarily limit itself to any particular shape configuration, the reference alone fails to fully anticipate the claim. However, when considering the prior art as a whole, similarly interchangeable grip panels that include “a valley” contour on an external surface are already conventionally known and have been commercially available prior to the effective filing date of the instant application.
An example can be found in the grip taught by Pachmayr, which teaches an interchangeable grip panel that includes at least three “valley” portions at the fore of the panel that are specifically designed to provide a more ergonomic grip of the pistol handle during normal use.
Based on the facts, it would have been obvious to a person of ordinary skill in the art to modify the interchangeable grip panel taught by Wildey to include “valley” portions similar to that of Pachmayr in order to provide an operator with a more comfortable and secured grip.

Allowable Subject Matter
Claims 23 and 27 are allowed.
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. In accordance with current USPTO policy, this form must be submitted on the record prior to internet communications being authorized. A written statement by the Applicant authorizing internet communications on the record is not sufficient. In the event that a telephone conversation would be the easiest means of resolving issues related to the subject matter of a pending patent application, the Examiner may be reached by telephone at 303-297-4454. Interviews will not be granted after issuance of a final rejection unless it is to discuss an amendment that either places the application in condition for allowance or simplifies issues for appeal.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The reference teaches a flat spring that meets the definition and functionality of the resilient member, but does not specify that spring comprises composite material having reinforcing fibers. However, the flat spring taught by the reference is considered to be a structural equivalent based on the standard set forth in MPEP 2183. The flat spring performs the same function specified in the claim and is not excluded by any explicit definition provided in the specification with regard to what may and/or may not be considered to be an equivalent.